         Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 1 of 22 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

NIKE, INC.,
                                                          Case No. 20-cv-05311
                  Plaintiff,

v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                  Defendants.


                                             COMPLAINT

          Nike, Inc. (“Plaintiff” or “Nike”) brings the present trademark infringement and

counterfeiting action against the Partnerships and Unincorporated Associations identified on

attached Schedule A (collectively, “Defendants”) and alleges as follows:

                                         I. INTRODUCTION

          1.      This action has been filed by Nike to combat e-commerce sellers who trade upon

Nike’s reputation and goodwill by offering for sale and/or selling unauthorized and unlicensed

products, including footwear, athletic wear, bags, backpacks, and hats using counterfeit and

infringing versions of Nike’s federally registered trademarks (the “Counterfeit Nike Products”).

Using one or more of the seller aliases identified in attached Schedule A (the “Seller Aliases”),

Defendants create e-commerce stores1 which are advertising, offering for sale and selling

infringing and Counterfeit Nike Products. Many of the e-commerce stores operating under the

Seller Aliases share unique identifiers, indicating that their counterfeiting operations arise out of




1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
      Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 2 of 22 PageID #:2




the same transaction, occurrence, or series of transactions or occurrences and establishing a logical

relationship between them. However, Defendants attempt to avoid and mitigate liability by

operating under one or more Seller Aliases to conceal both their identities and the full scope of

their operations. The e-commerce platforms used by Defendants – including Amazon, eBay,

AliExpress, and Wish.com – fail to adequately subject new sellers to verification and confirmation

of their identities, allowing counterfeiters to use false or inaccurate names and addresses when

registering their e-commerce stores. Further, these e-commerce platforms continue to be unable

or unwilling to prevent the rampant and flagrant listing of counterfeit products on their platforms.

Thus, Nike is forced to file this action to discover the full scope of the infringement and attempt

to stop Defendants’ counterfeiting of the registered Nike trademarks, as well as to protect

unknowing consumers from purchasing Counterfeit Nike Products on U.S.-facing e-commerce

platforms. Nike has been and continues to be irreparably damaged through consumer confusion,

dilution, and tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks

injunctive and monetary relief.

                              II. JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores operating under the Seller Aliases. Specifically,

Defendants have targeted sales to Illinois residents by setting up and operating e-commerce stores

                                                 2
      Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 3 of 22 PageID #:3




that target United States consumers using one or more Seller Aliases, offer shipping to the United

States, including Illinois, accept payment in U.S. dollars and have sold products using infringing

and counterfeit versions of Nike’s federally registered trademarks to residents of Illinois. Each of

the Defendants is committing tortious acts in Illinois, is engaging in interstate commerce, and has

wrongfully caused Nike substantial injury in the State of Illinois.

                                      III. THE PARTIES

Plaintiff

       4.      Nike is organized and existing under the laws of the State of Oregon with an office

and principal place of business at One Bowerman Drive, Beaverton, Oregon 97005.

       5.      Founded January 25, 1964, Nike is engaged in the design, distribution, and sale of

athletic footwear, apparel, accessories, and equipment (collectively, the “Nike Products”). Nike

is the world’s leading designer, marketer, and distributor of athletic footwear and apparel for a

wide variety of sports and fitness activities, which are marked with the famous Nike trademarks.

       6.      The Nike brand is a multi-billion-dollar brand, and Nike spends considerable

resources marketing and protecting it. Nike branded products have become enormously popular

and even iconic, driven by Nike’s arduous quality standards and innovative design. Among the

purchasing public, genuine Nike Products are instantly recognizable as such. In the United States

and around the world, the Nike brand has come to symbolize high quality, and Nike Products are

among the most recognizable athletic apparel products in the world.

       7.       Many Nike trademarks are registered with the United States Patent and Trademark

Office, and Nike Products typically include at least one of Nike’s registered trademarks. Nike uses

its trademarks in connection with the marketing of Nike Products, including the following marks

which are collectively referred to as the “Nike Trademarks.”

                                                 3
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 4 of 22 PageID #:4




Registration
                         Trademark                       Goods and Services
 Number
                                                  For: Athletic shoes with spikes and
                                                  athletic uniforms for use with such
                                                  shoes in class 025.
                            NIKE
  978952
                         (word mark)
                                                  For: Athletic shoes without spikes
                                                  and athletic uniforms for use with
                                                  such shoes in class 025.
                                                  For: All purpose sports bags, travel
                            NIKE
  1153938                                         bags, hand bags and shoulder bags
                         (word mark)
                                                  in class 018.
                            NIKE
  1214930                                         For: Footwear in class 025.
                         (word mark)
                            NIKE                  For: Full line of sports clothing in
  1945654
                         (word mark)              class 025.
                                                  For: Athletic and casual clothing
                                                  for men, women and children-
                            NIKE
  1277066                                         namely, shirts, pants, shorts,
                         (word mark)
                                                  jackets, warm-up suits, headwear,
                                                  socks in class 025.
                                                  For: Cell phone cases; parts and
                                                  accessories for cell phones, namely,
                                                  cell phone covers, specialty
                                                  carrying cases for cell phones;
                                                  cases for hand-held computing
                                                  devices; protective covers for hand-
                                                  held computing devices; eyewear;
                                                  sunglasses; goggles for sports; ski
                                                  goggles; snow goggles; computer
                                                  application software for smart
                                                  phones and mobile devices,
                                                  namely, software for social
                            NIKE
  4704670                                         networking, receipt and
                         (word mark)
                                                  transmission of data, fitness, and
                                                  fitness assessments; computer
                                                  software for fitness and fitness
                                                  assessments; electronic game discs,
                                                  interactive game discs; sensors and
                                                  electronic monitoring devices
                                                  incorporating microprocessors,
                                                  digital display, and accelerometers,
                                                  for detecting, storing, reporting,
                                                  monitoring, uploading and
                                                  downloading sport, fitness training,
                                                  and activity data to the internet,
                                       4
 Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 5 of 22 PageID #:5




                                               mobile devices, and gaming
                                               consoles, and communication with
                                               mobile devices, gaming consoles
                                               and computers, electronic devices;
                                               USB hardware, USB chargers,
                                               adapters; USB adapters,
                                               pedometers; electronic monitoring
                                               devices incorporating indicators
                                               that light up and change color based
                                               on wearer's cumulative activity
                                               level in class 009.
                                               For: Footwear and Cushioning
                       NIKE AIR
1307123                                        Elements for Footwear Soles in
                      (word mark)
                                               class 025.
                      NIKE FREE
3192901                                        For: Footwear in class 025.
                      (word mark)
                                               For: Athletic shoes with spikes and
                                               athletic uniforms for use with such
                                               shoes in class 025.
977190
                                               For: Athletic shoes without spikes
                                               and athletic uniforms for use with
                                               such shoes in class 025.


                                               For: All Purpose Sports Bags,
1145473                                        Travel Bags, Hand Bags and
                                               Shoulder Bags in class 018.




1323343                                        For: Footwear in class 025.



                                               For: Cell phone cases; parts and
                                               accessories for cell phones, namely,
                                               cell phone covers, specialty
                                               carrying cases for cell phones;
4704672                                        cases for hand-held computing
                                               devices; protective covers for hand-
                                               held computing devices; eyewear;
                                               sunglasses; goggles for sports; ski
                                               goggles; snow goggles; computer
                                    5
 Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 6 of 22 PageID #:6




                                               application software for smart
                                               phones and mobile devices,
                                               namely, software for social
                                               networking, receipt and
                                               transmission of data, fitness, and
                                               fitness assessments; computer
                                               software for fitness and fitness
                                               assessments; electronic game discs,
                                               interactive game discs; sensors and
                                               electronic monitoring devices
                                               incorporating microprocessors,
                                               digital display, and accelerometers,
                                               for detecting, storing, reporting,
                                               monitoring, uploading and
                                               downloading sport, fitness training,
                                               and activity data to the internet,
                                               mobile devices, and gaming
                                               consoles, and communication with
                                               mobile devices, gaming consoles
                                               and computers, electronic devices;
                                               USB hardware, USB chargers,
                                               adapters; USB adapters,
                                               pedometers; electronic monitoring
                                               devices incorporating indicators
                                               that light up and change color based
                                               on wearer's cumulative activity
                                               level in class 009.

                                               For: Athletic and Casual Clothing
                                               for Men, Women and Children-
                                               Namely, Shirts, Pants, Shorts,
                                               Jackets, Warm-Up Suits,
1284385
                                               Swimwear, Tenniswear, Skirts,
                                               Sweaters, Underwear, Headwear,
                                               Socks and Wristbands in class 025.




                                               For: full line of sports clothing in
1990180
                                               class 025.




                                    6
 Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 7 of 22 PageID #:7




                                                For: footwear and clothing, namely
2068075                                        caps, socks and sweatshirts in class
                                               025.




                                               For: Clothing, namely t-shirts in
1571066
                                               class 025.




1284386                                        For: Footwear in class 025.




                                               For: Athletic and casual clothing
                                               for men, women and children-
                                               namely, shirts, pants, shorts,
1237469
                                               jackets, warm-up suits, swimwear,
                                               sweaters, underwear, headwear, and
                                               socks, handwear in class 025




1325938                                        For: Footwear in class 025.




                                    7
 Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 8 of 22 PageID #:8




                                               For: All-purpose sports bags,
1772987                                        backpacks and duffle bags in class
                                               018.




2104329                                        For: Footwear in class 025.



                                               For: Cell phone cases; parts and
                                               accessories for cell phones, namely,
                                               cell phone covers; specialty
                                               carrying cases for cell phones;
                      JUST DO IT
4704671                                        cases for hand-held computing
                      (word mark)
                                               devices; protective covers for hand-
                                               held computing devices; eyewear;
                                               sunglasses in class 09.

                                               For: All purpose sport bags;
                                               Backpacks in class 018.

                      JUST DO IT               For: Footwear; Headbands;
4764071
                      (word mark)              Headwear; Pants; Shorts; Sports
                                               bras; Tank tops; Tights; Warm up
                                               suits in class 025.

                                               For: Clothing, namely t-shirts,
                      JUST DO IT.
1875307                                        sweatshirts and caps in class 025.
                       (word mark)

                       SWOOSH                  For: footwear in class 025.
1200529
                      (word mark)
                                               For: clothing namely, socks and T-
                       SWOOSH
2164810                                        shirts in class 025.
                      (word mark)
                       AIR MAX                 For: footwear in class 025.
1508348
                      (word mark)
                  AIR TRAINER MAX              For: footwear in class 025.
1789463
                      (word mark)
                     VAPORMAX                  For: Footwear in class 025.
5503242
                      (word mark)
                                     8
 Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 9 of 22 PageID #:9




                NIKE AIR VAPORMAX              For: Footwear in class 025.
5286596
                     (word mark)
                      PRESTO                   For: Footwear in class 025.
2716140
                     (word mark)
                                               For: Footwear; apparel, namely,
                                               shirts, pants, shorts, caps, hats, tank
                       LEBRON
3370246                                        tops, t-shirts, pullovers, sweatshirts,
                      (word mark)
                                               jackets, socks in class 025.

                                               For: All-purpose sports bags,
                       LEBRON                  backpacks, and shoe bags for travel
3412757
                      (word mark)              in class 018.

                                               For: footwear and athletic clothing,
                     AIR JORDAN                namely, shirts, pants, shorts in class
1370283
                      (word mark)              025.

                     AIR FLIGHT                For: footwear in class 025.
1686515
                     (word mark)
                                               For: Bags, namely, all-purpose
                                               sports bags, tote bags, duffle bags,
                                               messenger bags and backpacks in
                     MERCURIAL
4210496                                        class 018.
                     (word mark)
                                               For: Footwear in class 025.

                                               For: athletic footwear, not to
                        DUNK                   include shoe care products in class
3780236
                      (word mark)              025.

                                               For: Apparel, namely, shirts, t-
                     AIR FORCE 1               shirts; headwear, namely, hats, caps
4902368
                      (word mark)              in class 025.

                     AIR FORCE 1               For: Footwear in class 025.
3520484
                      (word mark)
                                               For: Athletic shoes for track and
                       CORTEZ
1027021                                        field in class 025.
                      (word mark)
                                               For: clothing; namely, (( pants, ))
                        DRI-FIT                shorts, tights, tops, and shirts in
1794058
                      (word mark)              class 025.

                                               For: Clothing, namely, caps,
                        DRI-FIT
2571314                                        dresses, headbands, leotards,
                      (word mark)
                                               jackets, skirts, socks, sports bras,
                                    9
Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 10 of 22 PageID #:10




                                              sweatshirts, t-shirts, underwear in
                                              class 025.

                                              For: Sporting goods, namely,
                                              baseball gloves, soccer shinguards,
                                              and golf gloves in class 028.

                                              For: clothing; namely, singlets, and
                        DRI-FIT
1887959                                       vests in class 025.
                      (word mark)
                       FLYKNIT                For: footwear in class 025.
4393310
                      (word mark)
                                              For: Apparel, namely, capri pants,
                                              pants, sweatpants, shorts, tank tops,
                      TECHKNIT                t-shirts, short-sleeved shirts, long-
5700611
                      (word mark)             sleeved shirts, sweatshirts, jackets,
                                              hats, caps in class 025.

                                              For: clothing; namely, pants,
                     THERMA-FIT               sweatpants, jackets, sweatshirts,
1839775
                      (word mark)             and vests in class 025.



                                              For: Footwear, t-shirts, shorts,
1558100                                       pullovers, pants, warm-up suits and
                                              tank tops in class 025.


                                              For: all-purpose sports bags and
                                              backpacks in class 018.

                                              For: footwear and clothing, namely
1742019                                       pants, shorts, shirts, t-shirts,
                                              sweatshirts, tank tops, warm-up
                                              suits, jackets, hats, caps, and socks
                                              in class 025.




                                              For: Footwear; Apparel, namely,
3725535                                       shirts, pants, shorts; Jackets, hats;
                                              Sweatshirt in class 025.




                                    10
Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 11 of 22 PageID #:11




                                              For: Backpacks, duffle bags,
                                              drawstring pouches in class 018

                                              For: Footwear; apparel, namely,
                                              jerseys, pants, shorts, t-shirts, shirts,
                                              sweatshirts, hooded sweatshirts,
                                              sweatpants, vests, tank tops,
4254513
                                              jackets, coats, socks, wrist bands,
                                              headbands, headwear, hats, caps,
                                              sweatbands, sweaters in class 025.

                                              For: Sports balls; basketballs in
                                              class 028.

                                              For: All-purpose sports bags,
                                              backpacks, duffle bags, tote bags,
                                              gym bags, drawstring pouches in
                                              class 018

                                              For: Footwear; headwear; hats,
5392140                                       caps, headbands, sweatbands;
                                              apparel, namely, pants, shorts,
                                              shirts, t-shirts, pullovers, jerseys,
                                              sweat shirts, sweat pants, sweaters,
                                              jackets, socks, vests, hoods in class
                                              025.


                                              For: Footwear; apparel, namely,
3580156
                                              shirts, t-shirts, tops in class 025.

                                              For: Backpacks in class 018.

                                              For: T-shirts, shirts, sweatshirts,
4462766
                                              pants, shorts, jackets, tops, socks,
                                              footwear in class 025.

                                              For: All-purpose athletic bags;
                                              Book bags; Messenger bags; Sack
                                              packs, namely, drawstring bags
5583346                                       used as backpacks; Satchels;
                                              School bags; Sports bags in class
                                              018.



                                    11
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 12 of 22 PageID #:12




                                                             For: Athletic apparel, namely,
                                                             shirts, pants, jackets, footwear, hats
                                                             and caps, athletic uniforms;
                                                             Athletic shirts; Athletic shorts;
                                                             Baseball caps and hats; Beanies;
                                                             Cap peaks; Clothing, namely,
                                                             athletic sleeves; Fleece pullovers;
                                                             Graphic T-shirts; Hats; Headbands;
                                                             Hooded pullovers; Hooded sweat
                                                             shirts; Jackets; Jerseys; Knitted
                                                             caps; Long-sleeved shirts; Long
                                                             sleeve pullovers; Moisture-wicking
                                                             sports shirts; Pullovers; Short-
                                                             sleeved or long-sleeved t-shirts;
                                                             Shorts; Sweatpants; Sweatshirts;
                                                             Tank-tops; Track jackets; Warm-up
                                                             suits; Wristbands; Athletic shorts;
                                                             Short-sleeved or long-sleeved t-
                                                             shirts; Sleeveless jerseys; Sports
                                                             jerseys in class 025.

       8.       The above U.S. registrations for the Nike Trademarks are valid, subsisting, in full

force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for

the Nike Trademarks constitute prima facie evidence of their validity and of Nike’s exclusive right

to use the Nike Trademarks pursuant to 15 U.S.C. § 1057 (b). True and correct copies of the

United States Registration Certificates for the above-listed Nike Trademarks are attached hereto

as Exhibit 1.

       9.       Nike has built substantial goodwill in the Nike Trademarks. As a result, the Nike

Trademarks are famous marks as that term is used in 15 U.S.C. § 1125(c)(1) and have been

continuously used and never abandoned. The innovative marketing and product design of the Nike

Products have enabled the Nike brand to achieve widespread recognition and fame and have made

the Nike Trademarks some of the most well-known marks in the athletic apparel and footwear

industry. The widespread fame, outstanding reputation, and significant goodwill associated with

the Nike brand have made the Nike Trademarks invaluable assets.
                                                12
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 13 of 22 PageID #:13




       10.     Nike has continuously used the Nike Trademarks in interstate commerce in

connection with the sale, distribution, promotion, and advertising of genuine Nike Products since

their respective dates of first use as noted on the federal trademark registration certificates.

       11.     Among the purchasing public, genuine Nike Products are instantly recognizable as

such. The Nike Trademarks identify, in the United States and throughout the world, high quality

products designed and manufactured by Nike.

       12.     Genuine Nike Products are distributed and sold to consumers through retailers

throughout the United States, including through authorized retailers in Illinois, the nike.com

website, and the NIKE CHICAGO store at 669 N. Michigan Avenue, Chicago, Illinois.

       13.     Sales of Nike Products via the nike.com website are significant. The nike.com

website features proprietary content, images and designs exclusive to the Nike brand.

       14.     Due to Nike’s longstanding use of the Nike Trademarks, extensive sales, and

significant advertising and promotional activities, the Nike Trademarks have achieved widespread

acceptance and recognition among the consuming public and trade throughout the United States.

       15.     The Nike Trademarks are exclusive to Nike and appear clearly on Nike Products,

as well as on the packaging and advertisements related to such products. Nike has expended

substantial resources in developing, advertising, and otherwise promoting and protecting the Nike

Trademarks. As a result, products bearing the Nike Trademarks are widely recognized and

exclusively associated by consumers, the public, and the trade as being high-quality products

sourced from Nike. Nike Products have become some of the most popular of their kind in the

world and have also been the subject of extensive unsolicited publicity resulting from their high

quality and innovative designs. Because of these and other factors, the Nike name and the Nike

Trademarks are famous throughout the United States.

                                                  13
     Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 14 of 22 PageID #:14




          16.   Nike Products branded under the Nike Trademarks have been widely accepted by

the public and are enormously popular. The widespread fame, outstanding reputation, and

significant goodwill associated with the Nike brand have made the Nike Trademarks invaluable

assets.

The Defendants

          17.   On information and belief, Defendants are individuals and business entities of

unknown makeup who, either individually or jointly, own and/or operate one or more of the e-

commerce stores under at least the Seller Aliases identified on Schedule A and/or other seller

aliases not yet known to Nike, but which may become the subject of this action through amendment

of this Complaint.

          18.   Tactics used by Defendants to conceal their identities and the full scope of their

operation make it virtually impossible for Nike to learn Defendants’ true identities and the exact

interworking of their counterfeit network at this time. If Defendants provide additional credible

information regarding their identities, Nike will take appropriate steps to amend this Complaint.

          19.   On information and belief, Defendants reside and/or operate in the People’s

Republic of China or other foreign jurisdictions with weak trademark enforcement systems, or

redistribute products from the same or similar sources in those locations. Defendants have the

capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b).

                       IV. DEFENDANTS’ UNLAWFUL CONDUCT

          20.   The success of the Nike brand has resulted in significant counterfeiting of Nike’s

trademarks. In recent years, Nike has identified many fully interactive, e-commerce stores offering

counterfeit Nike Products on online marketplace platforms such as Amazon, eBay, AliExpress,

and Wish.com, including the e-commerce stores operating under the Seller Aliases. The e-


                                                14
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 15 of 22 PageID #:15




commerce stores operating under the Seller Aliases are offering for sale and/or selling Counterfeit

Nike Products to consumers in this Judicial District and throughout the United States. E-commerce

sales, including e-commerce stores like those of Defendants, have resulted in a sharp increase in

the shipment of unauthorized products into the United States. Exhibit 2, Excerpts from Fiscal

Year 2018 U.S. Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics

Report. Over 90% of all CBP intellectual property seizures were smaller international mail and

express shipments, and over 85% of CBP seizures originated from mainland China and Hong

Kong. Id. Counterfeit and pirated products account for billions in economic losses, resulting in

tens of thousands of lost jobs for legitimate businesses and broader economic losses, including lost

tax revenue.

       21.     Online marketplace platforms like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the

Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also, report on “Combating Trafficking

in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland Security’s Office

of Strategy, Policy, and Plans (January 24, 2020) attached as Exhibit 4 and finding that on “at

least some e-commerce platforms, little identifying information is necessary for a counterfeiter to

begin selling” and recommending that “[s]ignificantly enhanced vetting of third-party sellers” is

necessary. Counterfeiters hedge against the risk of being caught and having their websites taken

down from an e-commerce platform by preemptively establishing multiple virtual store-fronts.

Exhibit 4 at p. 22. Since platforms generally do not require a seller on a third-party marketplace

to identify the underlying business entity, counterfeiters can have many different profiles that can

                                                15
     Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 16 of 22 PageID #:16




appear unrelated even though they are commonly owned and operated. Exhibit 4 at p. 39. Further,

“E-commerce platforms create bureaucratic or technical hurdles in helping brand owners to locate

or identify sources of counterfeits and counterfeiters.” Exhibit 3 at 186-187.

        22.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target U.S. consumers using one or more Seller Aliases, offer shipping to the

U.S., including Illinois, accept payment in U.S. dollars and have sold Counterfeit Nike Products

to residents of Illinois.

        23.     Defendants concurrently employ and benefit from substantially similar advertising

and marketing strategies. For example, Defendants facilitate sales by designing e-commerce stores

operating under the Seller Aliases so that they appear to unknowing consumers to be authorized

online retailers, outlet stores, or wholesalers. E-commerce stores operating under Seller Aliases

appear sophisticated and accept payment in U.S. dollars via credit cards, Alipay, Amazon Pay,

Western Union and/or PayPal. E-commerce stores operating under the Seller Aliases often include

content and images that make it very difficult for consumers to distinguish such stores from an

authorized retailer. Nike has not licensed or authorized Defendants to use any of the Nike

Trademarks, and none of the Defendants are authorized retailers of genuine Nike Products.

        24.     Many Defendants also deceive unknowing consumers by using the Nike

Trademarks without authorization within the content, text, and/or meta tags of their online

marketplace listings in order to drive traffic away from Nike authorized channels, but instead to

their own infringing sites. Other e-commerce stores operating under Seller Aliases omit using

Nike Trademarks in the item title to evade enforcement efforts while using strategic item titles and

descriptions that will trigger their listings when consumers are searching for Nike Products.




                                                16
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 17 of 22 PageID #:17




       25.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to

online marketplace platforms. On information and belief, certain Defendants have anonymously

registered and maintained Seller Aliases to prevent discovery of their true identities and the scope

of their counterfeiting operations.

       26.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Nike Products. Such seller alias

registration patterns are one of many common tactics used by the Defendants to conceal their

identities and the full scope and interworking of their counterfeiting operations, and to avoid being

shut down.

       27.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features such as use of the same registration

patterns, accepted payment methods, check-out methods, keywords, illegitimate search engine

optimization (“SEO”), advertising tactics, similarities in price and quantities, the same incorrect

grammar and misspellings, and/or the use of the same text and images. Additionally, Counterfeit

Nike Products for sale by the Seller Aliases bear similar irregularities and indicia of being

counterfeit to one another, suggesting that many of the Counterfeit Nike Products may be

manufactured by and come from a common source and that many of Defendants are interrelated.

       28.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

                                                 17
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 18 of 22 PageID #:18




sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

        29.      Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Nike’s enforcement efforts.

On information and belief, Defendants maintain off-shore bank accounts and regularly move funds

from their financial accounts to off-shore bank accounts outside the jurisdiction of this Court in an

attempt to avoid payment of any monetary judgment awarded by the Court. Indeed, analysis of

PayPal transaction logs from previous similar cases indicates that off-shore counterfeiters regularly

move funds from U.S.-based financial accounts to off-shore bank accounts outside the jurisdiction

of this Court.

        30.      On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using infringing and counterfeit versions of the Nike Trademarks in the

same transaction, occurrence, or series of transactions or occurrences. Defendants, without any

authorization or license from Nike, have jointly and severally, knowingly and willfully used and

continue to use the Nike Trademarks in connection with the advertisement, distribution, offering

for sale, and sale of Counterfeit Nike Products into the United States and Illinois over the Internet.

        31.      Defendants’ unauthorized use of the Nike Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit Nike Products, including the sale

of Counterfeit Nike Products into the United States, including Illinois, is likely to cause and has

caused confusion, mistake, and deception by and among consumers and is irreparably harming

Nike.




                                                  18
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 19 of 22 PageID #:19




                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       32.     Nike hereby re-alleges and incorporates by reference the allegations set forth in the

preceding paragraphs.

       33.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered Nike

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The Nike Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from Nike Products offered, sold or marketed under the Nike

Trademarks.

       34.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the Nike Trademarks without Nike’s permission.

       35.     Nike is the owner or exclusive licensee of the Nike Trademarks. Nike’s United

States Registrations for the Nike Trademarks (Exhibit 1) are in full force and effect. On

information and belief, Defendants have knowledge of Nike’s rights in the Nike Trademarks and

are willfully infringing and intentionally using counterfeits of the Nike Trademarks. Defendants’

willful, intentional and unauthorized use of the Nike Trademarks is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the Counterfeit Nike Products

among the general public.

       36.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                19
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 20 of 22 PageID #:20




       37.     Nike has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Nike will continue to suffer irreparable harm to its reputation and the goodwill of the Nike

Trademarks.

       38.     The injuries and damages sustained by Nike have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Counterfeit Nike Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       39.     Nike hereby re-alleges and incorporates by reference the allegations set forth in the

preceding paragraphs.

       40.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit Nike

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Nike or the origin, sponsorship,

or approval by Nike of Defendants’ Counterfeit Nike Products.

       41.     By using the Nike Trademarks in connection with the sale of Counterfeit Nike

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Nike Products.

       42.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Nike Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       43.     Nike has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Nike will continue to suffer irreparable harm to its reputation and the associated goodwill of the

Nike Trademarks.



                                                 20
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 21 of 22 PageID #:21




                                    PRAYER FOR RELIEF

WHEREFORE, Nike prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

   and all persons acting for, with, by, through, under, or in active concert with them be

   temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the Nike Trademarks or any reproductions, counterfeit copies, or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine Nike Product

           or is not authorized by Nike to be sold in connection with the Nike Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Nike Product or any other product produced by Nike that is not Nike’s or not produced

           under the authorization, control, or supervision of Nike and approved by Nike for sale

           under the Nike Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           Counterfeit Nike Products are those sold under the authorization, control, or

           supervision of Nike, or are sponsored by, approved by, or otherwise connected with

           Nike;

       d. further infringing the Nike Trademarks and damaging Nike’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Nike, nor authorized by Nike to be sold or offered

           for sale, and which bear any of Nike’s trademarks, including the Nike Trademarks, or

           any reproductions, counterfeit copies, or colorable imitations thereof;

                                                 21
    Case: 1:20-cv-05311 Document #: 1 Filed: 09/09/20 Page 22 of 22 PageID #:22




2) Entry of an Order that, upon Nike’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Amazon, and

   Wish.com (collectively, the “Third Party Providers”) shall disable and cease displaying any

   advertisements used by or associated with Defendants in connection with the sale of counterfeit

   and infringing goods using the Nike Trademarks;

3) That Defendants account for and pay to Nike all profits realized by Defendants by reason of

   Defendants’ unlawful acts herein alleged, and that the amount of damages for infringement of

   the Nike Trademarks be increased by a sum not exceeding three times the amount thereof as

   provided by 15 U.S.C. § 1117;

4) In the alternative, that Nike be awarded statutory damages for willful trademark counterfeiting

   pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the Nike

   Trademarks;

5) That Nike be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 9th day of September 2020.        Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Jake M. Christensen
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law
                                             jchristensen@gbc.law

                                             Counsel for Plaintiff Nike, Inc.
                                               22
